 1   MIRANDA KANE (CSBN 150630)
 2   KANE+KIMBALL LLP
     803 Hearst Avenue
 3   Berkeley, CA 94710
     (510) 704-1400
 4   Email: mkane@kanekimball.com

 5   Attorney for defendant KISHORE PALLAPOTHU

 6
 7
 8
 9                                  UNITED STATES DISTRICT COURT

10                             NORTHERN DISTRICT OF CALIFORNIA

11                                         SAN JOSE DIVISION

12     UNITED STATES OF AMERICA,                         Case No. CR. 15-00427 BLF
13
                       Plaintiff,
14             v.
                                                         JOINT STIPULATION REQUESTING A
15     KISHORE PALLAPOTHU et al.,                        STATUS CONFERENCE ON OCTOBER
                                                         7, 2019 AT 10:00 A.M.; ORDER
16
                       Defendants.
17
18
19          The United States of America, by and through Assistant United States Attorney Jeffrey

20   Schenk (collectively, “the government”) on the one hand, and Kishore Pallapothu, by and
21   through his counsel of record Miranda Kane, on the other hand, jointly respectfully request that
22
     the Court set a status conference for October 7, 2019 at 10:00 a.m..
23
            The status conference is requested for the following reasons:
24
25          On July 31, 2019, via a stipulation and proposed order to continue the sentencing (then

26   set for August 27, 2019) in this case, the parties alerted the Court to the fact that an issue had
27   arisen that would require independent counsel to advise Mr. Pallapothu before sentencing
28
     proceeded. See Dkt. 206. Since that time, Mr. Pallapothu has retained undersigned counsel and
     filed a Consent Order Granting Substitution of Attorney to relieve his prior counsel. See Dkt.
 1
 2   212. The parties have also worked cooperatively to resolve the issue that required retention of

 3   undersigned counsel and have reached a proposed solution that they would like to preview for
 4
     the Court.
 5
            The parties therefore stipulate and agree and respectfully request that the Court set a
 6
 7   status conference for October 7, 2019 at 10:00 a.m..

 8          IT IS SO STIPULATED.
 9
                                                   Respectfully submitted,
10
11   Dated: September 25, 2019                     /s/ ________________________
                                                   JEFFREY SCHENK
12                                                 Assistant United States Attorney
13
14   Dated: September 25, 2019                     /s/ ________________________
                                                   MIRANDA KANE
15                                                 Attorney for Kishore Pallapothu
16
17                                        [PROPOSED] ORDER

18   The parties joint request for a status conference on October 7, 2019 at 10:00 a.m. is granted.
19
20          IT IS SO ORDERED.
21
22   DATED: _September 27, 2019_                            _________________________________
                                                            HON. BETH LABSON FREEMAN
23                                                          United States District Court
24
25
26
27
28

                                                       2
                                Joint Stipulation Requesting a Status Conference
                                     US v. Pallapothu, et al., CR 15-0427 BLF
